Exhibit 10.2

     
Wells Fargo Bank, N.A.
  (WELLS FARGO LOGO) [c90789c9078901.gif]
Financial Products
 

Telephone: (415) 222-2216
 

SECOND AMENDED AND RESTATED
ISDA CONFIRMATION

     
To:
  American Reprographics Company, L.L.C. and American Reprographics Company
 
  700 North Central Avenue — Suite 550
 
  Glendale, CA 91203
 
  Attention: Steve Biernbaum
 
  Telephone: (818) 500-0225
 
  Fax: (818) 500-0195
 
   
From:
  Wells Fargo Bank, N.A.
 
  550 California Street
 
  MAC A0112-121
 
  San Francisco, CA 94104
 
  Telephone: (415) 222-2216
 
  Fax: (415) 986-2604
 
   
Re:
  USD 271,562,500.00 Interest Rate Swap Transaction (251987)
 
   
Date:
  October 2, 2009

Ladies and Gentlemen:
This Confirmation amends, supersedes and otherwise replaces in its entirety that
certain Confirmation executed by Wells Fargo Bank, N.A. and sent to you with
respect to the Transaction between Wells Fargo Bank, N.A. and American
Reprographics Company, L.L.C. and American Reprographics Company dated
October 2, 2009, as referenced by Trade ID Number 251987. The Schedule I field
has been changed.
The purpose of this letter agreement is to confirm the terms and conditions of
the transaction (“Transaction”) entered into between Wells Fargo Bank, N.A.
(“Party A”) and American Reprographics Company, L.L.C., a California limited
liability company and American Reprographics Company, a Delaware limited
liability company (jointly and severally, “Party B”). This Transaction is
effective at, and as of 12:01 a.m., California time, on the Trade Date specified
below.
The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.
(“ISDA”)), including the Annex to the 2000 ISDA Definitions (the “Definitions”),
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
1. This confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement dated as of December 19, 2007, (as the same may be amended,
modified or supplemented from time to time, the “Agreement”) between Party A and
Party B. This communication itself constitutes a binding agreement setting forth
the essential terms of the Transaction described herein. All provisions
contained in the Agreement shall govern this Confirmation except as expressly
modified below.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
Notional Amount:
  USD 271,562,500.00 (Initial Notional Amount — please refer to the attached
Schedule I).  
Trade Date:
  December 19, 2007.  
Effective Date:
  March 31, 2008.  
Termination Date:
  December 6, 2012, subject to adjustment in accordance with the Modified
Following Business Day Convention.  
Fixed Amounts
     
Fixed Rate Payer:
  Party B



Wells Fargo [251987]-[1374412]-[914977] page 1 of 5

 

 



--------------------------------------------------------------------------------



 



     
Wells Fargo Bank, N.A.
  (WELLS FARGO LOGO) [c90789c9078901.gif]
Financial Products
 

Telephone: (415) 222-2216
 

     
Fixed Rate Payer Payment Dates:
 
The last day of each March, June, September, and December, beginning with
June 30, 2008, continuing up to and including the Termination Date, subject to
adjustment in accordance with the designated Business Day Convention.
 
   
Calculation Period:
  From the last day of each March, June, September, and December, up to the last
day of the following quarter, continuing until the Termination Date, subject to
adjustment in accordance with the designated Business Day Convention. The first
Calculation Period will be March 31, 2008 to June 30, 2008.
 
   
Fixed Rate:
  4.1375%
 
   
Fixed Rate Day Count Fraction:
  Actual/360
 
   
Business Day Convention:
  Modified Following

               
Fees:
           

              Fixed Amount Payer   Fixed Amount Payer Payment Date   Fixed
Amount
 
Party B   10/05/2009   USD 795,200.00

     
Floating Amounts
   
 
   
Floating Rate Payer:
  Party A
 
   
Floating Rate Payer Payments Dates:
 
The last day of each March, June, September, and December, beginning with June
30, 2008, continuing up to and including the Termination Date, subject to
adjustment in accordance with the designated Business Day Convention.
 
   
Calculation Period:
  From the last day of each March, June, September, and December, up to the last
day of the following quarter, continuing until the Termination Date, subject to
adjustment in accordance with the designated Business Day Convention. The first
Calculation Period will be March 31, 2008 to June 30, 2008.
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Rounding:
  The Floating Rate in effect for each Calculation Period shall be rounded up,
if necessary, to the nearest 16th of one percent.
 
   
Designated Maturity:
  3 Month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Floating Rate for Initial Calculation Period:
  To be determined.
 
   
Reset Dates:
  The last day of each March, June, September, and December, subject to
adjustment in accordance with the designated Business Day Convention. The first
Reset Date is March 31, 2008.
 
   
Rate Cut-off Date:
  Not Applicable.
 
   
Method of Averaging:
  Not Applicable.
 
   
Compounding:
  Not Applicable.
 
   
Business Day Convention:
  Modified Following
 
   
Business Days:
  London and New York City
 
   
Credit Support Document:
  As set forth in and pursuant to the Agreement.
 
   
Credit Support Provider for
Party B:
  As set forth in and pursuant to the Agreement.

Wells Fargo [251987]-[1374412]-[914977] page 2 of 5

 

 



--------------------------------------------------------------------------------



 



     
Wells Fargo Bank, N.A.
  (WELLS FARGO LOGO) [c90789c9078901.gif]
Financial Products
 

Telephone: (415) 222-2216
 

     
Account Details:
     
Payments due to Party A:
  Party A will debit payment(s) to the following DDA account:
 
  ABA Number: 121000248
 
  DDA Number: 4038174405
 
   
Payments due to Party B:
  Party A will credit payment(s) to the following DDA account:
 
  ABA Number: 121000248
 
  DDA Number: 4038174405
 
   
Calculation Agent:
  Party A

3. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign one copy of this telecopy
Confirmation and returning it to us by telecopier to:
Wells Fargo Bank, N.A.
Attention: Documentation Group
Fax: (415) 986-2604
4. Each party represents to the other party hereto that (i) it is not acting as
a fiduciary or a financial or investment advisor for the other party; (ii) it is
not relying upon any advice, counsel or representations (whether written or
oral) of the other party other than the representations expressly set forth in
the Master Agreement, any Credit Support Document and herein; (iii) the other
party hereto has not given to it any advice or counsel as to the expected or
projected success, return, performance, result, consequence or benefit (either
legal, regulatory, tax, financial, accounting, or otherwise) of this
Transaction; (iv) it has consulted with its own legal, regulatory, tax,
business, investment financial and accounting advisors to the extent it has
deemed necessary and has made its own investment, hedging, and trading decisions
(including decisions regarding the suitability of this Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party hereto; (v) it has
determined that the rates, prices, or amounts and other terms of this
Transaction in the indicative quotations (if any) provided by the other party
hereto reflect those in the relevant market for similar transactions, and all
trading decisions have been the result of arms length negotiations between the
parties; (vi) it is entering into this Transaction with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and it
is capable of assuming and willing to assume (financially and otherwise) those
risks; and (vii) it is a sophisticated investor.
Wells Fargo [251987]-[1374412]-[914977] page 3 of 5

 

 



--------------------------------------------------------------------------------



 



     
Wells Fargo Bank, N.A.
  (WELLS FARGO LOGO) [c90789c9078901.gif]
Financial Products
 
 
 
Telephone: (415) 222-2216
 

Yours sincerely,

         
 
        Wells Fargo Bank, N.A.    
 
       
By: 
/s/ Mark Khalil    
 
     
 
Name:  Mark Khalil    
 
Its: Authorized Signatory    
 
        Accepted and confirmed as of the Trade Date:    
 
        American Reprographics Company, L.L.C.,
a California limited liability company    
 
       
By: 
/s/ Jonathan Mather    
 
     
 
Name:  Jonathan Mather    

Its: CFO    
 
        American Reprographics Company,
a Delaware limited liability company    
 
       
By: 
/s/ Jonathan Mather    
 
     
 
Name:  Jonathan Mather    

Its:  CFO    

Wells Fargo [251987]-[1374412]-[914977] page 4 of 5

 

 



--------------------------------------------------------------------------------



 



     
Wells Fargo Bank, N.A.
  (WELLS FARGO LOGO) [c90789c9078901.gif]
Financial Products
 

Telephone: (415) 222-2216
 

Schedule I for Transaction 251987:
Net Cash Flows

                                          Start Date   End Date     Rate Fix
Date     Payment Date     Notional   Notional Change
03/31/2008
    06/30/2008       03/27/2008       06/30/2008     USD 271,562,500.00    
06/30/2008
    09/30/2008       06/26/2008       09/30/2008     USD 268,125,000.00   USD
3,437,500.00
09/30/2008
    12/31/2008       09/26/2008       12/31/2008     USD 264,687,500.00   USD
3,437,500.00
12/31/2008
    03/31/2009       12/29/2008       03/31/2009     USD 261,250,000.00   USD
3,437,500.00
03/31/2009
    06/30/2009       03/27/2009       06/30/2009     USD 256,093,750.00   USD
5,156,250.00
06/30/2009
    09/30/2009       06/26/2009       09/30/2009     USD 250,937,500.00   USD
5,156,250.00
09/30/2009
    12/31/2009       09/28/2009       12/31/2009     USD 210,781,250.00   USD
40,156,250.00
12/31/2009
    03/31/2010       12/29/2009       03/31/2010     USD 205,625,000.00   USD
5,156,250.00
03/31/2010
    06/30/2010       03/29/2010       06/30/2010     USD 203,541,666.00   USD
2,083,334.00
06/30/2010
    09/30/2010       06/28/2010       09/30/2010     USD 201,458,332.00   USD
2,083,334.00
09/30/2010
    12/31/2010       09/28/2010       12/31/2010     USD 199,374,998.00   USD
2,083,334.00
12/31/2010
    03/31/2011       12/29/2010       03/31/2011     USD 185,625,000.00   USD
13,749,998.00
03/31/2011
    06/30/2011       03/29/2011       06/30/2011     USD 177,455,357.00   USD
8,169,643.00
06/30/2011
    09/30/2011       06/28/2011       09/30/2011     USD 169,285,714.00   USD
8,169,643.00
09/30/2011
    12/30/2011       09/28/2011       12/30/2011     USD 161,116,071.00   USD
8,169,643.00
12/30/2011
    03/30/2012       12/28/2011       03/30/2012     USD 152,946,428.00   USD
8,169,643.00
03/30/2012
    06/29/2012       03/28/2012       06/29/2012     USD 123,727,678.00   USD
29,218,750.00
06/29/2012
    09/28/2012       06/27/2012       09/28/2012     USD 94,508,928.00   USD
29,218,750.00
09/28/2012
    12/06/2012       09/26/2012       12/06/2012     USD 65,290,178.00   USD
29,218,750.00

Wells Fargo [251987]-[1374412]-[914977] page 5 of 5

 

 